Citation Nr: 0637617	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $31,461.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1953 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 determination by the Committee 
on Waivers and Compromises (Committee), which denied the 
veteran's request for a waiver of recovery of overpayment of 
pension benefits.  The veteran testified at a Board hearing 
in June 2001.  The Board previously remanded the case in 
September 2001 and July 2004 for additional evidentiary 
development.

The Board notes that the original amount of indebtedness was 
determined to be $36,813.00 for pension benefits received 
from January 1995.  The veteran argued the validity of the 
debt from January 1995 because his Social Security 
Administration (SSA) benefits were not received until later 
in the year.  In the remands, the Board directed the St. 
Petersburg Regional Office (RO) to determine the date on 
which the veteran started receiving SSA benefits, which was 
found to be in August 1995.  Therefore, in June 2005, the RO 
determined that the veteran was entitled to his pension 
benefits from January 1995 through August 1995 because he did 
not have any other source of income during this period.  
Thus, the veteran's outstanding debt was reduced by $5,352. 
00 for a total overpayment of $31,461.00.


FINDINGS OF FACT

1.  The veteran began receiving SSA disability benefits in 
August 1995 and Teacher's IAA retirement fund benefits in 
January 1996, but did not report the additional income to the 
VA. 

2.  The veteran's failure to notify the VA of when he 
initially began to receive SSA benefits and Teacher's IAA 
retirement fund benefits was done with intent to seek an 
unfair advantage in collecting VA nonservice-connected 
pension benefits and with knowledge of the likely 
consequences; the veteran's actions in this regard resulted 
in a loss to the Government.


CONCLUSION OF LAW

Waiver of recovery of a debt arising from the overpayment of 
VA nonservice-connected pension benefits is precluded by law 
due to bad faith on the part of the veteran.  38 U.S.C.A. §§ 
5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested waiver of the collection of an 
overpayment of VA non-service connected pension benefits in 
the calculated amount of $31, 461.00.  Pursuant to the 
Board's remand, the RO recalculated the amount of the 
overpayment, and the veteran was advised of this action by 
letter in June 2005.  He was furnished notice of appellate 
rights and procedures at that time, but he did not file a 
notice of disagreement to initiate an appeal from that 
determination.  As such, that question of the validity of the 
debt is not in appellate status.  The question before the 
Board is entitlement to a waiver of the recovery of the 
overpayment.  See generally Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The Committee has 
denied the veteran's waiver request based on their finding 
that the appellant had acted in bad faith by not reporting 
when he was awarded SSA benefits. 

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).

The veteran was awarded nonservice-connected pension benefits 
in March 1995.  VA nonservice-connected pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war and is permanently and totally disabled.  See 
38 U.S.C.A. § 1521.  These benefits are income sensitive 
meaning that they are reduced by the amount of income 
generated by the veteran and his family, as well as 
continuing medical expenses reduction.  The amount of pension 
awarded to the veteran was based on the fact that he reported 
no income or dependents.  The veteran was informed of the 
grant in a March 1995 letter, which specifically stated that 
the veteran's application for pension had indicated that he 
had applied for SSA benefits and instructed that the veteran 
must provide a copy of the SSA award to the VA as soon as he 
begins receiving SSA benefits as this income is considered 
countable to be applied towards the veteran's pension award.  

In July 1995, the veteran filed a claim for special monthly 
pension.  Again, he informed the RO that he has not yet 
received his award for SSA benefits.  In July 1995, the RO 
sent a form letter to the veteran notifying him that its 
office had moved.  In August 1995, the veteran filed a claim 
for service connection for multiple disorders, which were 
subsequently denied.  It appears that in April 1997, the RO 
sent a letter again to notify the veteran that he must inform 
the VA immediately if there is any change in his income or 
dependents.  It appears that the letter was returned.  
Although unclear, it appears that the RO contacted the U.S. 
Post office to get an accurate address for the veteran.  It 
is not clear that the letter was resent to the new address.  
Nevertheless, the veteran had already been informed of the 
need to notify VA immediately when he began receiving Social 
Security benefits.  In fact, the veteran implicitly 
acknowledged this duty when he reported in a July 6, 1995 VA 
Form 21-4138 that he had not yet received a Social Security 
award.  

There is nothing further in the record until a May 1999 VA 
Predetermination Notice, which stated that the VA had 
received an SSA report showing that the veteran was in 
receipt of SSA benefits and requesting that the veteran 
provide a copy of the original award letter showing the date 
of first payment.  In June 1999, the veteran submitted a 
statement in which he indicated that he wanted to inform VA 
that he had started receiving Social Security benefits; he 
attached a copy of his SSA monthly award.  In July 1999, a 
repayment plan of his debt was suggested to the veteran.  In 
August 1999, the veteran requested a waiver of overpayment, 
which was denied by the Committee in October 1999. 

On remand, the RO contacted the SSA and determined that the 
veteran started receiving SSA benefits in August 1995.  There 
is no evidence of record that the veteran informed the VA of 
the receipt of these benefits at that time.  The first 
notification from the veteran was in June 1999 after the VA 
determined he was in receipt of SSA benefits.  It was also 
determined that the veteran had been in receipt of Teacher's 
IAA benefits since January 1996, which the veteran also 
failed to report prior to June 1999. 

At the June 2001 hearing conducted by the undersigned, the 
veteran maintained that he had made 10 to 12 telephone calls 
during the period of August 1995 to November 1995 and written 
a few letters to the VA to report his additional income, but 
to no avail, and thus he continued to receive the benefits.  
However, there is no evidence of record of any of these 
contacts.  The Board finds it highly unlikely that the 
veteran could contact the RO approximately 15 times (both by 
phone and in writing) and there not be one instance of 
documentation of these contacts, especially in light of the 
fact that the file does contain the veteran's August 1995 
claim for service connection sent during the same period of 
all these other contacts.  

The veteran also seemed to focus on the July 1995 letter he 
received from the RO concerning its location change and 
indicated that perhaps his correspondence was lost during the 
move.  However, again, his August 1995 service connection 
claim appears to have been received at the new location.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that in the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
government's administrative processes.  Jones v. West, 12 
Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  The Court has also specifically held that 
a statement by a claimant, standing alone, is not sufficient 
to rebut the presumption of regularity in VA operations.  Id.  
Thus, the Board is unable to conclude that VA received 
notification of the veteran's receipt of SSA benefits in 1995 
as alleged by the veteran. 

The veteran also asserts that the VA should have asked him 
about his income.  Nevertheless, it is the veteran's 
responsibility to report any changes in income or dependents.  
See 38 C.F.R. §§ 3.277(b), 3.660(c)(1).  Further, the Board 
finds it significant that the veteran continued to receive VA 
benefits and did not alert the VA to the fact that the amount 
of his benefits was based on him not having any income.  The 
veteran also seems to indicate that the VA had notice of his 
SSA benefits prior to 1999, but nonetheless kept paying him 
so the VA is at fault for his debt.  However, there is 
nothing in the record to support this contention.  The first 
evidence of record showing that the veteran was in receipt of 
SSA benefits is in May 1999, which the VA acted on.  

The Committee found that the appellant's conduct amounted to 
bad faith.  Based on the evidence of record, the Board agrees 
with the Committee.  The Board finds the evidence of record 
demonstrates that the veteran was informed by VA that his 
nonservice-connected pension benefits were income dependent.  
He was expressly directed to inform VA when he was awarded 
Social Security benefits.  Under the circumstances, the 
veteran's failure to report his SSA income and Teacher's IAA 
income cannot reasonably be viewed as mere inadvertence.  

The Board finds the totality of the facts in this case show 
that the veteran acted in bad faith by not immediately 
informing the VA when he started receiving income from the 
SSA and Teacher's IAA although he had been placed on notice 
of the duty to do so.  The Board views the veteran's silence 
with regard to this additional income as designed to gain an 
unfair advantage in continuing to receive benefits to which 
he knew he was not entitled.  As a result, he was paid an 
amount of disability pension benefits greater than that to 
which he was entitled, resulting in a loss to the Government.  
Therefore, the veteran acted with bad faith and waiver of 
recovery of the overpayment of disability pension benefits is 
precluded without consideration of equity and good 
conscience.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  However, 
the notice provisions of the VCAA are inapplicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


